EXAMINER’S AMENDMENT
In view of the amendment, previous 103 rejections over Delowsky et al (WO’184) in view of Croda (Research Disclosure 599035) and Havass et al (GB’129) are hereby withdrawn.
Due to the terminal disclaimer filed on October 18, 2021, previous double patenting rejection over the claims of co-pending Application No. 16/694,430 is hereby withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James. P. Delaney (attorney for applicant) on November 16, 2021.
The application has been amended as follows: 

In Claim 9, line 2, delete “isopropyl alcohol,”.
In Claim 10, line 2, change “the one or more natural oils comprises” to --- the one or more natural oils, one or more fatty alcohols, or mixture thereof comprises ---.
In Claim 15, line 2, replace “a hair oil” with --- a cosmetic composition ---.
In Claim 15, line 2, replace “the hair oil” with --- the cosmetic composition ---.
In Claim 15, line 3, replace “the hair” (in front of “without”) with --- the hair fibres ---. 
In Claim 15, line 3, replace “the hair,” (after “air drying”) with --- the hair fibres, ---.
In Claim 15, line 3, replace “the hair” (in front of “using heat,”) with --- the hair fibres ---.
In Claim 15, line 4, replace “the hair.” with --- the hair fibres. ---.
Cancel Claim 16.
In Claim 17, line 2, change “the one or more natural oils includes” to --- the one or more natural oils, one or more fatty alcohols, or mixture thereof includes ---.
In Claim 20, line 4, between “from” and “Shea Butter”, insert --- the group consisting of ---.

It is to be noted that “isopropyl alcohol,” is being deleted from claim 9 since isopropyl alcohol is not a fatty alcohol.  It is also to be noted that claim 16 is being canceled because it fails to further limit the subject matter of instant claim 6.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Previously cited references, Delowsky et al (WO’184) in view of Croda (Research Disclosure 599035) and Havass et al (GB’129) does not teach or suggest instant ester mixture of claim 6 (a mixture of PPG-3 Benzyl Ether Myristate, Shea Butter Ethyl Esters, Isopropyl Isostearate and Neopentyl Glycol Diheptanoate, or a mixture of PPG-3 Benzyl Ether Myristate, Heptyl Undecylenate and Neopentyl Glycol Diheptanoate) or instant plurality of esters of claim 20 (PPG-3 Benzyl Ether Myristate, Neopentyl Glycol Diheptanoate, and at least one ester selected from the group consisting of Shea Butter Ethyl Esters, Isopropyl Isostearate, and Heptyl Undecylenate).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 16, 2021